Citation Nr: 1144997	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  07-39 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for chondromalacia, patella, right knee.

2.  Entitlement to service connection for chondromalacia, patella, left knee.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.

The Board has recharacterized the issue of service connection for PTSD to include alternative psychiatric disorders, based on the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board presently REMANDS the issue of entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and PTSD to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  With resolution of the doubt in favor of the Veteran, the Veteran's chondromalacia, patella, left knee is etiologically related to service.

2.  With resolution of the doubt in favor of the Veteran, the Veteran's chondromalacia, patella, right knee is etiologically related to service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for chondromalacia, patella, right knee are approximated.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for service connection for chondromalacia, patella, left knee are approximated.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2007 and May 2007 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in April 2007 and November 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection for a bilateral knee disorder

The Veteran seeks service connection for a bilateral knee disability.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim is granted.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records are negative for any diagnosis or treatment for a knee disorder.  

In December 2006, the Veteran sought treatment for bilateral knee pain.  He reported that the pain began while he was on active service.  The Veteran was diagnosed with chondromalacia, patella.  A similar diagnosis was rendered in January 2007.  

In April 2007, the Veteran underwent a VA examination.  The Veteran reported intermittent pain in his knees since a motor vehicle accident in service.  The examiner diagnosed chondromalacia patellae of both right and left knees. 

In August 2007, the Veteran submitted an opinion from C.I., M.D., who opined that the Veteran's knee pain began in service and is typical of overuse or an injury to the front of the knee.  Dr. C.I. concluded that the Veteran's disorder is therefore likely related to his service.  

There is a diagnosis of bilateral chondromalacia within months of his discharge from service.  The Veteran has alleged a continuity of symptomatology, that he has had pain in his knees since service.   The Veteran's contention of knee pain since service is credible and corroborated by competent medical evidence.  Service connection for bilateral chondromalacia is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 519.


ORDER

Service connection for chondromalacia, patella, left knee is granted.

Service connection for chondromalacia, patella, right knee is granted.


REMAND

The Veteran alleges that he has PTSD that was caused by stressors during active duty service.  Additional development is necessary prior to adjudicating this claim.  

As stated above, the Board has recharacterized the Veteran's claim in accordance with the holding in Clemons to reflect the evidence of record.  See Clemons, supra.
 

The Veteran served in Iraq during active combat operations. He was awarded the Global War on Terrorism Service Medal.  His experience in service is consistent with combat and his stressors have been confirmed under relaxed evidentiary provisions. Therefore, it is necessary to determine if he has a diagnosis of PTSD or adjustment disorder that is due to his military service. 

Additionally, for a grant of service connection, it is necessary that the Veteran have a chronic disorder.  For the showing of chronic disease in service, the Veteran must have a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b)

Although the Veteran was not discharged until August 2006, he returned from the Persian Gulf in April 2005 after being injured in a motor vehicle accident (MVA).  As a result of that MVA, the Veteran sustained a traumatic brain injury, for which he is service-connected.

A May 2005 treatment record shows that the Veteran was referred for evaluation for PTSD.  The Veteran reported that he was adjusting well, with no signs or symptoms of agitation, irritability, nightmares, flashbacks, depression, or psychosis.  A PTSD screen was negative.  The examiner diagnosed adjustment disorder and ruled out PTSD, finding no PTSD symptoms present at that time.    

A June 2005 psychiatry note shows no signs of symptoms of PTSD noted or reported.  A mental status examination from February 2006 found the Veteran to be alert and oriented times three, with normal behavior, comprehension, appropriate affect, and intact memory.  No signs of tension were found and no diagnosis of a psychological disorder was made.  

In a November 2006 VA examination, the Veteran denied anxiety or depression.  In a PTSD screen, he acknowledged nightmares and being on guard, watchful, or easily startled, but denied avoidance, numbness, and detachment.  
In December 2006, the Veteran sought treatment with a private physician for frequent sleep interruptions due to nightmares, irritability, and variances in mood.  The physician diagnosed the Veteran with PTSD.  

At a neurological examination in August 2007, the examiner noted that the Veteran had an "adjustment reaction." 

During a suicide risk assessment from November 2007, the Veteran denied anxiety, panic, hopelessness, violence, impulsivity, and social symptoms.  In a psychology note from November 2007, the Veteran acknowledged some adjustment issues and possible "mild" PTSD, but said that those symptoms had largely remitted and had no present complaints.  A PTSD screen was negative.  The psychologist found no observed symptoms of any mental disorder or neuropsychological deficits at that time.  

A January 2008 neurological record noted no observed symptoms of any mental disorder.  A February 2008 record revealed an adjustment reaction, while subsequent 2008 treatment records reflect that the Veteran had a history of a diagnosis of an adjustment disorder, although no current diagnosis was made.   In October 2008 treatment records, his physician noted no unusual anxiety or evidence of depression.   

At a VA examination for traumatic brain injury in January 2009, the examiner found no psychiatric problems or observed symptoms of a mental disorder.  No diagnosis of a psychiatric disorder was made at that time.  Ongoing treatment records continue to reflect a past medical history of adjustment disorder.  

The Veteran underwent a VA examination for PTSD in November 2010.  The examiner took a history and conducted a PTSD examination.  He concluded that the Veteran did not have a diagnosis of PTSD in accordance with the DSM-IV criteria.  Specifically, the examiner noted that the Veteran reported readjustment difficulties upon his return from service, but has not had any symptoms since 2007.  The examiner deferred an Axis I diagnosis.  

The deferral of an Axis I diagnosis by the November 2010 VA examiner renders the opinion incomplete. Nor does the report indicate that the examiner reviewed the claims file, nor did the examiner opine on alternative psychiatric diagnoses, including whether the Veteran has a diagnosis of a chronic adjustment disorder.  

The duty to assist usually includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  A thorough and contemporaneous examination should include the examiner's access to the veteran's medical history.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

If an examination report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate.  Examinations must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, the examination report is inadequate and the claim must be returned to the VA examiner for clarification,

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for an acquired psychiatric disorder to include PTSD and adjustment disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must return the claims file to the examiner who conducted the November 2010 PTSD examination.  If that examiner is unavailable, the RO/AMC must afford the Veteran the medical examination(s) detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiries:

i. Did the Veteran have a diagnosis of chronic PTSD at any point since his discharge from service? 

ii. Did the Veteran have a diagnosis of chronic adjustment disorder at any point since his discharge from service? 

iii. Does the Veteran have a diagnosis of any other psychiatric disorder, as due to his period of service?

iv. In forming an opinion based on the entirety of the record, the examiner's attention is specifically called to the following:

1. The May 2005 diagnosis of adjustment disorder, ruled out PTSD;    

2. The June 2005 psychiatry note showing  no signs of symptoms of PTSD noted or reported;  

3. A mental status examination from February 2006 showing no diagnosis of a psychological disorder;  

4. The December 2006 diagnosis of PTSD;  

5. The August 2007 notation of an "adjustment reaction"; 

6. The November 2007 record in which the Veteran acknowledged some adjustment issues and possible "mild" PTSD, but said that those symptoms had largely remitted and had no present complaints.  A PTSD screen was negative.  The psychologist found no observed symptoms of any mental disorder or neuropsychological deficits at that time;  

7. A January 2008 neurological record noted no observed symptoms of any mental disorder;

8. A February 2008 record revealed an adjustment reaction; and

9. The November 2010 opinion in which the examiner found no diagnosis of PTSD.

f. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

3. The RO/AMC must then readjudicate the claim of service connection for an acquired psychiatric disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


